DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 3 the phrase “along vicinity of outsides of insulators” should read –along the vicinity of the outsides of insulators—for the text to read more clearly.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 6, in line 5 of paragraph 0042, the phrase “along vicinity of outsides of insulators” should read –along the vicinity of the outsides of insulators—for the text to read more clearly.  
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 1 of Claim 1, the term “the vehicle” should read –a vehicle—since this is the first time a vehicle is being introduced in the claim, in line 5 of Claim 1, the phrase “along vicinity of outsides of the insulators” should read –along the vicinity of the outsides of the insulators—for the claim to read more clearly, and in line 6 of Claim 9, the term “remaining two stopper members” should read –the remaining two stopper members—for the claim to read more clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. KR 101324533 to Kim.
.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG Publication No. 2009/0321202 to Hamada et al., PG Publication No. 2013/0264756 to Daito et al., PG Publication No. 2015/0069685 to Kim, and U.S. Patent No. 10,808,793 to Kim all disclose mount apparatus similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/04/21